Name: 95/6/EC: Commission Decision of 13 January 1995 amending the boundaries of the less-favoured areas in Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  farming systems;  agricultural policy;  economic policy
 Date Published: 1995-01-17

 Avis juridique important|31995D000695/6/EC: Commission Decision of 13 January 1995 amending the boundaries of the less-favoured areas in Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic) Official Journal L 011 , 17/01/1995 P. 0026 - 0027COMMISSION DECISION of 13 January 1995 amending the boundaries of the less-favoured areas in Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic) (95/6/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof,Whereas Directive 86/465/EEC (3), as last amended by Directive 92/92/EEC (4), lays down the areas in Germany which qualify as less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC;Whereas the German Government has communicated to the Commission, in accordance with Article 2 (1) of Directive 75/268/EEC, the new areas eligible for inclusion in the Community list of less-favoured farming areas and information concerning the characteristics of those areas; whereas, furthermore, the existing special aid system in the less-favoured areas will be extended to the new areas;Whereas, as the aforementioned communication indicates, one area complies with the criteria and figures in Directive 86/465/EEC for determining the areas concerned within the meaning of Article 3 (5) of Directive 75/268/EEC; whereas, as a result, the aforementioned area should be included in the Community list of less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC;Whereas the combined surface area of the areas in question does not exceed 4 % of the surface area of the Member State concerned;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculture and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The Community list of less-favoured areas in Germany given in the Annex to Directive 92/92/EEC is hereby supplemented by the list given in the Annex to this Decision.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 13 January 1995.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 128, 19. 5. 1975, p. 1.(2) OJ No L 93, 30. 3. 1985, p. 1.(3) OJ No L 273, 24. 9. 1986, p. 1.(4) OJ No L 338, 24. 11. 1992, p. 1.ANNEX Less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC >TABLE POSITION>